IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-72,581-01 AND WR-72,581-02


EX PARTE WILFORD MARKS, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W06-65872-M(A) AND W06-65873-M(A) 
IN THE 194TH JUDICIAL DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one charge
of possession with intent to deliver a controlled substance, and one charge of possession of a firearm
by a felon and sentenced to twenty years' imprisonment. 
	On August 14, 2009, the trial court made findings of fact and conclusions of law that were
based on the record, and on the affidavits submitted by Applicant's trial and appellate counsel.  The
trial court recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for finding #5 as to both causes, and
finding and conclusion #7 as to the -01 cause.   Based upon the trial court's findings and conclusions
and our own review, we deny relief.

	It is so ordered on this the 16th day of September, 2009.


Filed:  September 16, 2009
Do not publish